Court of Appeals
of the State of Georgia

                                            ATLANTA,____________________
                                                       June 09, 2015

The Court of Appeals hereby passes the following order:

A15A1175. FARINO v. THE STATE.

      After his trial counsel withdrew from representation, on March 26, 2015, this
Court issued an order sua sponte granting Appellant 45 days to proceed pro se or
obtain new counsel and file his appellate brief and enumerations of error. Appellant’s
brief and enumerations of error were due to this Court by May 10, 2015, and have not
been filed. Accordingly, we hereby DISMISS this appeal.1
      This appeal has been dismissed because you or your current attorney failed to
file a brief and enumeration of errors. If you have decided you do not want to appeal,
you need not do anything more; however, if you do still want to appeal, you may have
the right to an OUT-OF-TIME APPEAL—but YOU MUST TAKE ACTION to
exercise that right by MOVING for an out-of-time appeal in the trial court. If your
motion for an out-of-time appeal is granted, the trial court should appoint another
attorney for you if you want one and cannot pay for one. If your motion for an
out-of-time appeal is denied, you may appeal that denial to this Court within thirty
(30) days of the trial court’s decision.2
      The Clerk of this Court is hereby DIRECTED TO SERVE this order upon the
Appellant as well as upon his current attorney of record, if any. Moreover, if
Appellant is represented by an attorney, Counsel is hereby DIRECTED TO


      1
          See Court of Appeals Rules 13 and 23.
      2
        See Rowland v. State, 264 Ga. 872, 875 (2) (452 SE2d 756) (1995); Reese v.
State, 216 Ga. App. 773, 774 (456 SE2d 271) (1995).
FORWARD a copy of this order upon Appellant.



                                 Court of Appeals of the State of Georgia
                                                                      06/09/2015
                                        Clerk’s Office, Atlanta,____________________
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.